DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments are acknowledged and appreciated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chattopadhyay et al. (U.S. Patent Application Publication 2018/0086463).

In regards to claim 1, Chattopadhyay et al (henceforth referred to as Chattopadhyay) disclose a mounting system configured to couple a device to a vehicle and provide for movement and remote operation of the device (see figures 10-13, 16-17), the mounting system comprising:
a first member configured for removably coupling the device to the mounting system.  Chattopadhyay teaches a gun mounted via a first member as depicted in figure 12;
a second member rotatably coupled to the first member.  Chattopadhyay teaches a laying mechanism attached hardware allowing rotation of the first member relative to the second;
a rotational actuator configured to rotate the first member relative to the second member about a first axis (item 926);
a linear actuator, wherein actuation of the linear actuator causes movement the first member and the second member together.  Chattopadhyay teaches an actuator that allow movement of the two members together during deployment and it constitutes a linear actuator as depicted in figures 10 and 11 (note the linear actuation in item 922);
a device actuator configured to operate the device.  Chattopadhyay teaches a device “control system” (item 104) that operates the weapon; and
a deployment apparatus configured to move the device from a stored position to a deployed position.  The configuration and operation of the “deployment apparatus” of Chattopadhyay is depicted in figures;
wherein the deployment apparatus is connected between the device and the first member.  Note that the “first member” in the Chattopadhyay device is/are components between the “gun laying mechanism” (item 926) and the “linear actuator” (item 922) with some of these components indicated as items 912 or 936 and “the device” in Chattopadhyay is the weapon (item 962).  Accordingly, item 924 is coupled between the weapon and the “first member” and constitutes a deployment apparatus, since it aids in deployment of the device. 

In regards to claim 2, Chattopadhyay discloses that the first member is configured to permit decoupling of the device from the first member without the use of a tool.  The device of Chattopadhyay is capable of being “removed” without a tool.

In regards to claim 3, Chattopadhyay discloses that the deployment apparatus comprises a telescoping system configured to translate the device from the stored position to the deployed position.  The device of Chattopadhyay telescopes out of a bay of an aircraft as depicted.

In regards to claim 4, Chattopadhyay discloses that the deployment apparatus comprises a rotating system configured to rotate the device with the first and second members to the deployed position.  As shown in figures 11 and 12, the weapon is rotated via a portion of the deployment system.

In regards to claim 5, Chattopadhyay discloses the rotational actuator comprises a motor coupled to the second member, the motor being configured to transfer rotational energy to the first member.  Chattopadhyay teaches motors to facilitate movement of the deployment members.

In regards to claim 8, Chattopadhyay discloses a controller configured to transmit control signals; a processor configured to receive the control signals and transmit corresponding movement signals to the rotational, linear, and device actuators; and a 

In regards to claim 9, Chattopadhyay discloses that the mounting system is configured to be decoupled from the vehicle without a tool.  The device of Staffetti is capable of being “removed” without a tool.

In regards to claim 10, Chattopadhyay disclose the mounting system is configured to facilitate use of the device when the mounting system is not coupled to the vehicle.  The device as shown in Chattopadhyay is capable of being used in another capacity when it is detached from the aircraft.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Staffetti et al. (U.S. Patent 10,557,683).

In regards to claim 11, Staffetti et al (henceforth referred to as Staffetti) discloses a mounting system configured to couple a device to a vehicle and provide for movement and remote operation of the device (see figure 4 with 6 degree of freedom mounting system), the mounting system comprising:
a first member configured for removably coupling the device to the mounting system.  Staffetti teaches a portion of the mount removably coupling a weapon (see figure 4);

a plurality of actuators coupled between the first and second members, the plurality of actuators being configured to enable movement of the first member relative to the second member in six degrees of freedom.  Staffetti teaches multiple actuators (items 18a) that allow freedom of motion; and
a device actuator configured to operate the device.  Staffetti teaches actuation of the weapon;
a deployment apparatus (item 924) configured to move the device from a stored position to a deployed position, wherein the deployment apparatus is connected between the device and the first member.  Note that the “first member” in the Chattopadhyay device is/are components between the “gun laying mechanism” (item 926) and the “linear actuator” (item 922) with some of these components indicated as items 912 or 936 and “the device” in Chattopadhyay is the weapon (item 962).  Accordingly, item 924 is coupled between the weapon and the “first member” and constitutes a deployment apparatus, since it aids in deployment of the device.

In regards to claim 12, Staffetti discloses a controller configured to transmit control signals (item 14);
a processor configured to receive the control signals and transmit corresponding signals to the plurality of actuators and the device actuator (col. 4, lines 53-67); and
a power source configured to power the processor, the plurality of actuators, and the device actuator.  Staffetti teaches electrically operated actuators, weapon etc. including a power source.

In regards to claim 13, Staffetti discloses that the mounting system is configured to be decoupled from the vehicle without a tool and the mounting system is configured .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (U.S. Patent Application Publication 2018/0086463) in view of Sbrighi et al. (U.S. Patent Application Publication 2008/0110326).

In regards to claim 6, Chattopadhyay fails to disclose that the linear actuator comprises an electromagnetic linear actuator rotatably coupled to the second member and being configured to be coupled to the vehicle.  However, Sbrighi et al (henceforth referred to as Sbrighi) teaches using an electromagnetic mechanical device to actuate a weapon deployment system and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various types of actuators in/on the Chattopadhyay system including electromagnetic as taught by Sbrighi, to facilitate efficient reliable control of the deployment mechanism.

In regards to claim 7, Chattopadhyay fails to teach a second electromagnetic linear actuator rotatably coupled to the second member and configured to be coupled to the vehicle, thereby being capable of causing translation and rotation of the first and second members.  Chattopadhyay teaches actuators to facilitate both linear and rotational motion and Sbrighi teaches using an electromagnetic mechanical device to actuate a weapon deployment system and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various types of actuators in/on the Chattopadhyay system including electromagnetic as taught by Sbrighi, to facilitate efficient reliable control of the deployment mechanism.

Summary/Conclusion
Claims 1-12 are rejected and claims 13-20 are withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641